Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
El caso de autos presenta una situación realmente singular. Tanto el foro de instancia como el foro apelativo denegaron el remedio solicitado por el peticionario, pero admitieron a la vez que el dictamen que emitían era clara-mente injusto. Se lamentaron ambos tribunales de que la legislación aplicable les impidiese resolver a favor del pe-ticionario, por lo que expresaron igualmente que sus res-pectivos dictámenes les dejaba
...un amargo sabor en la boca de tener que tomar una deter-minación ... que choca con nuestro sentido de justicia sustancial.
En vista de lo anterior, este Foro expidió el recurso del peticionario y todos los Jueces que intervinimos estuvimos de acuerdo con que era menester examinar si en efecto la legislación en cuestión aparejaba la injusticia aludida. En particular, resolvimos indagar si cabía alguna interpreta-ción de dicha legislación que permitiese atenuar su su-puesta rigidez y así modificar los anómalos dictámenes de los tribunales de instancia y apelativo.
Como demostraré más adelante, existe claramente un modo razonable de cumplir con el propósito que nos motivó a expedir este recurso. Sin embargo, una mayoría de este Tribunal ahora opta por un curso de acción distinto al acor-dado originalmente, que perpetúa innecesariamente la in-justicia que queríamos conjurar. La mayoría hace caso omiso de unas disposiciones de ley que preceptúan un re-sultado muy distinto al que ésta decreta. Sigue una ruta decisoria patentemente estrecha, que considero desacer-tada en Derecho y singularmente injusta. Por todo ello, disiento. Veamos.
*586HH
En esencia, los hechos pertinentes del caso de autos son los que se narran a continuación.
Mientras trabajaba en Estados Unidos, un obrero asa-lariado acordó pagarle a los dos (2) hijos que tenía entonces una pensión alimentaria de $429 mensuales. En virtud de ello, el 2 de octubre de 1989 un tribunal de Massachusetts dictó una sentencia por estipulación para fijar así la pen-sión aludida.
Seis años más tarde, a instancias del estado de Massachusetts, el Procurador de Relaciones de Familia de Puerto Rico presentó una querella judicial contra el peti-cionario —quien ahora residía en Puerto Rico— por sus atrasos en los pagos de la pensión en cuestión. Éste respon-dió a la querella, indicando que su situación económica y familiar había cambiado sustancialmente, debido a que ac-tualmente tenía una tercera hija a quien tenía que alimen-tar también y debido, además, a que los ingresos totales con que contaba ahora se habían reducido, y sumaban sólo $656 mensuales. Solicitó, por lo tanto, que conforme a sus circunstancias actuales, se autorizara una rebaja en la pensión para sus dos hijos en Massachusetts.
La solicitud de rebaja fue referida a la Oficial Examina-dora de Pensiones Alimenticias, quien examinó el asunto detenidamente y, conforme a las normas pertinentes, de-terminó que el peticionario sólo tenía medios para pagarle $172 mensuales a los hijos que residían en Massachusetts. A pesar de esta determinación, el foro de instancia enten-dió que la legislación vigente entonces, la Ley Uniforme de Reciprocidad para la Ejecución de Obligaciones sobre Ali-mentos (en adelante la Ley Uniforme de Reciprocidad), Ley Núm. 71 de 20 de junio de 1956 (32 L.P.R.A. see. 3311 et seq.), le impedía modificar la pensión fijada por el tribunal de Massachusetts. Concluyó que para ello el empobrecido *587peticionario tenía que trasladarse a Massachusetts y pre-sentar su solicitud en el foro que fijó la pensión originalmente. Consecuentemente, el foro de instancia mantuvo en vigor la pensión estipulada en Massachusetts; le impuso al peticionario el pago adicional de $22 mensua-les para la liquidación de los atrasos acumulados, y le or-denó la correspondiente retención en el origen de los ingre-sos del peticionario para el pago de la pensión; todo ello a la vez que reconoció expresamente que el peticionario no tenía los medios para su propio sostén y el de la tercera hija y para satisfacer también la pensión alimentaria referida.
El Tribunal de Circuito de Apelaciones confirmó esen-cialmente el dictamen de instancia. Sostuvo que la Ley Uniforme de Reciprocidad requería el dictamen en cuestión.
Fue en este contexto que decidimos expedir el recurso de certiorari solicitado ante nos por el peticionario. Como se ha indicado ya, nos pareció que la carga impuesta al peticionario era obviamente injusta e irrazonable.
HH M
La Ley Uniforme de Reciprocidad, que estaba en vigor cuando los foros de instancia y apelativo emitieron sus res-pectivos dictámenes en el caso de autos, fue aprobada por la Asamblea Legislativa de Puerto Rico el 20 de junio de 1956 con el propósito de fortalecer el pago de obligaciones alimentarias en aquellos casos en que el alimentante resi-día en Puerto Rico y el alimentista residía en alguno de los estados de la Unión norteamericana, y viceversa. Se tra-taba de una legislación de reciprocidad, que perseguía ha-cer uniforme la ejecución de las obligaciones alimentarias entre las jurisdicciones estatales de Estados Unidos y el Estado Libre Asociado de Puerto Rico. Robles v. Otero de *588Ramos, 127 D.P.R. 911 (1991). Dicha legislación no era otra cosa que la versión local de un proyecto de ley modelo, propuesto por la National Conference of Commissioners on Uniform State Laws en 1952, que fue adoptado en cua-renta y siete (47) jurisdicciones estatales norteamericanas. Véase Uniform Interestate Family Support Act en 9(1) Uniform Laws Annotated (U.L.A.) Sec. 101 etseq. (Supl. 1998).
Cuando este Tribunal expidió el recurso del peticionario el 13 de junio de 1997, la referida Ley Uniforme de Reci-procidad estaba vigente. Sin embargo, seis meses después de expedido el recurso, el 20 de diciembre de 1997, la Asamblea Legislativa derogó la Ley Uniforme de Recipro-cidad y la sustituyó por una nueva Ley Interestatal Uni-forme de Alimentos entre Parientes (en adelante L.I.U.A.P.), que es la que está vigente al momento en que resolvemos el caso de autos y, por lo tanto, la que rige la controversia ante nos por propio mandato de dicha ley, como bien señala la mayoría en su opinión.
Mediante la L.I.U.A.P. se adoptó en Puerto Rico la Uniform Interstate Family Support Act (en adelante U.I.F.S.A.), otro proyecto de ley modelo propuesto en 1996 por el National Conference of Commissioners on Uniform State Laws, a los fines de mejorar la legislación uniforme interestatal referente al sustento de menores. La U.I.F.S.A. se formuló con el propósito específico de sustituir estatutos como la Ley Uniforme de Reciprocidad y así for-talecer los mecanismos para la ejecución interestatal de las obligaciones alimentarias. La U.I.F.S.A. ya ha sido adop-tada por 48 estados y por el Distrito de Columbia. Véanse: Historial de la U.I.F.S.A., 9(1) Uniform Laws Annotated (U.L.A.) Sec. 101, pág. 274 (Supl. 1997); Murphy v. Murphy, 1998 W.L. 262805 (1998). Por ser la L.I.U.A.P. esen-cialmente una traducción del U.I.F.S.A., sus secciones adoptan y reproducen íntegramente el texto de las disposi-ciones equivalentes en la U.I.F.S.A.
Uno de los rasgos principales de la U.I.F.S.A., y por lo tanto de la L.I.U.A.P., es que establece la vigencia en la *589jurisdicción a la que se recurre de las órdenes judiciales de la jurisdicción que las emitió, aunque no exista reciproci-dad entre una jurisdicción y la otra. Esta innovación es parte del esquema de la nueva legislación para fortalecer la ejecución de las órdenes alimentarias emitidas por el foro que fijó la pensión originalmente.
Otro rasgo central del nuevo esquema aludido es que se expande significativamente el ámbito de la jurisdicción del tribunal que emitió inicialmente la pensión alimentaria. En efecto, la jurisdicción de dicho foro sobre la pensión alimentaria es continua y exclusiva, excepto en los casos expresamente dispuestos en la nueva legislación. Si bien la U.I.F.S.A., así como su versión local, la L.I.U.A.P., persi-guen reducir a un mínimo las facultades de otros tribuna-les para modificar las pensiones fijadas por el foro que las ordenó originalmente, tal facultad continúa existiendo en determinadas circunstancias. En el informe explicativo que acompaña la ley modelo (la U.I.F.S.A.) se indica lo anterior con entera claridad:
Except for narrowly defined fact circumstances, under U.I.F.S.A. the only tribunal that can modify a support order is the one having continuing, exclusive jurisdiction over the order. (Enfasis suplido.) 9(1) Uniform Laws Annotated (U.L.A.), pág. 277 (Supl. 1977).
Una de las circunstancias aludidas, cuando por excep-ción se puede modificar la orden judicial de alimentos original, es la que se establece en la Sec. 6607(a)(5) y (b) de la L.I.U.A.P., 8 L.P.R.A. sec. 546b(a)(5) y (b), que dispone así, en lo pertinente:

Sec. 546b. Objeción al registro o ejecución

(a) Una parte que objete la validez o ejecución de una orden registrada, o que solicita que se deje sin efecto el registro de la misma, tendrá el peso de la prueba de una o más de las siguien-tes defensas:
[[Image here]]
*590(5) existe una defensa en derecho bajo alguna ley de Puerto Rico al remedio solicitado.
[[Image here]]
(b) Si una parte presenta evidencia estableciendo total o par-cialmente una defensa bajo el inciso (a) de esta sección, un tribunal podrá paralizar la ejecución de la orden registrada, con-tinuar el procedimiento que le permita la producción adicional de evidencia pertinente y emitir otras órdenes que estime apropiadas. ...
Como puede observarse, el artículo citado de la L.I.U.A.P. autoriza de modo claro y expreso a los tribunales de Puerto Rico a acceder a una solicitud como la del peti-cionario en el caso de autos si tal solicitud procede al am-paro del ordenamiento jurídico de Puerto Rico. Es decir, el peticionario puede objetar la ejecución de la orden judicial que originalmente fijó la pensión alimentaria si existe en nuestra jurisdicción alguna defensa que pueda oponerse a la ejecución de dicha orden que procura la jurisdicción que la emitió.
Es menester señalar que el propio Tribunal Supremo del estado de Massachusetts ha reconocido que bajo la sección 6-607 de la U.I.F.S.A., a la que corresponde la disposición antes citada de nuestra L.I. U.A.P., una parte como el peti-cionario de autos puede tener defensas válidas que oponer a la solicitud de ejecución instada por la jurisdicción que emitió la pensión alimentaria. Child Support Enforcement v. Brenckle, 424 Mass. 214, 675 N.E.2d 390 y 394 (1997).
La cuestión precisa ante nos según la L.I.U.A.P., pues, es si existe en nuestro Derecho alguna defensa que ampare al peticionario. Pasemos a examinar este asunto, que es la cuestión verdaderamente medular en el caso de autos.
1 — 1 HH
Como se sabe, la cuestión de los alimentos entre parien-tes en Puerto Rico está fundamentalmente regulada por nuestro Código Civil. Respecto a lo que aquí nos concierne, *591el Art. 146 de ese Código, 31 L.P.R.A. sec. 565, dispone lo siguiente:

Cuantía de alimentos

La cuantía de los alimentos será proporcionada a los recursos del que los da y a las necesidades del que los recibe, y se redu-cirán o aumentarán en proporción a los recursos del primero y a las necesidades del segundo.
Conforme a lo dispuesto en el artículo referido, es un principio general de nuestro ordenamiento jurídico que la cuantía de los alimentos debe ser proporcional al estado de necesidad del alimentista y a la condición económica del alimentante obligado. Guadalupe Viera v. Morell, 115 D.P.R. 4, 14 (1983). En nuestro ordenamiento jurídico es claro, además, que luego de haberse aprobado un convenio o una estipulación sobre la pensión alimentaria, éste puede modificarse si ocurre “un cambio sustancial en las circuns-tancias que dieron lugar u originaron el mismo”. Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 77 (1987). “La jurisprudencia consistentemente ha reconocido la facultad judicial para modificar los decretos judiciales previos sobre pensiones alimenticias según lo requieran los cambios de circunstancias que así lo ameriten.” S. Torres Peralta, La Nueva Ley Especial de Sustento de Menores, 49 (Núms. 3-4) Rev. C. Abo. P.R. 115 (1988). Véanse, además: Valencia, Ex parte, 116 D.P.R. 909 (1986); Guadalupe Viera v. Morell, supra. Reiteradamente, hemos resuelto que una re-solución o sentencia, en la cual se imponga el pago de ali-mentos, siempre está sujeta a ser modificada o reajustada al demostrarse que las condiciones han variado. García v. Acevedo, 78 D.P.R. 611, 617 (1955). Ello es así aun cuando los alimentos hayan sido estipulados. Brea v. Pardo, 113 D.P.R. 217 (1982).
Con arreglo a la Sec. 6.607(a)(5) y (b) de la nueva L.I.U.A.P., supra, estos principios normativos firmemente arraigados en nuestro Código Civil y en nuestra jurispru-*592dencia no quedan sin efecto en el caso de sentencias forá-neas sobre alimentos. Dicha ley se estableció esencial-mente para frenar la evasión del cumplimiento de la obligación de proveer alimentos, que ocurre cuando el obli-gado abandona deliberadamente la jurisdicción que le im-puso el pago de alimentos para evadir dicho pago. Su obje-tivo es asegurar que se pongan en vigor en el nuevo lugar de residencia del obligado las órdenes sobre alimentos emi-tidas en otros estados de la Unión americana. Tal objetivo, sin embargo, no es incompatible con la posibilidad de alte-rar judicialmente algún dictamen foráneo fijando alimen-tos, cuando está ausente el propósito de evadir el pago de la pensión impuesta y se acredita, a satisfacción del tribunal de Puerto Rico, que han ocurrido cambios sustanciales en las circunstancias del alimentante que le impiden descar-gar su obligación de alimentar del modo en que inicial-mente había sido impuesta tal obligación.
Existe, pues, una defensa válida en nuestro ordena-miento jurídico que ampara al peticionario, que la mayoría no considera de modo alguno en su obturado dictamen.
Es menester resaltar que la L.I.U.A.P. también provee otro medio para atender la solicitud de rebaja de pensión del peticionario, que la mayoría tampoco considera de modo alguno, y que serviría para atenuar la severidad del gravoso e injusto dictamen que pesa sobre el peticionario. Dicha ley hace posible que el tribunal de Puerto Rico re-mita al de Massachusetts el asunto que nos concierne, y que solicite de éste el ajuste que proceda en la pensión que debe pagar el peticionario conforme a sus circunstancias económicas actuales y al hecho de que tiene otro hijo más que debe alimentar también. Esta alternativa surge clara-mente de las disposiciones siguientes de la L.I.U.A.P., que la mayoría omite mencionar en su constrictiva opinión:

*593
Sec. 542e. Ejecución y modificación de orden de pensión ali-mentaria por tribunal con jurisdicción continua

(a) El tribunal de Puerto Rico podrá servir como tribunal iniciador para solicitar a un tribunal de otro estado que ejecute o modifique una orden de pensión alimentaria emitida en ese estado. ... (Énfasis suplido.) 8 L.P.R.A. sec. 542e.

Sec. 543e. Tribunal sin competencia

Si una petición o reclamación comparable es recibida por un tribunal sin competencia en Puerto Rico, éste remitirá la peti-ción y los documentos que la acompañan al tribunal apropiado en Puerto Rico o en otro estado y notificará al peticionario el lugar y la fecha en que remitieron los documentos. (Énfasis suplido.) 8 L.P.R.A. sec. 543e.
Esta alternativa le evitaría al peticionario, que es evi-dentemente una persona de ingresos limitados, tener que gastar dinero para trasladarse a Massachusetts para pre-sentar allí su solicitud de ajuste en la pensión alimentaria.
En resumen, pues, la L.I.U.A.P. contiene varias disposi-ciones que ofrecen alternativas para atender la razonable solicitud del peticionario de que se le ajuste su pensión alimentaria. Tiene contenido suficiente para que pueda ha-cerse cierta aquí la visión que expresáramos en Negrón Rivera y Bonilla, Ex parte, supra, pág. 73, de que “cuando de hacer justicia se trata, especialmente en áreas de gran interés público, no hay moldes técnicos que limiten o apri-sionen los remedios justos”.
IV
Debe señalarse que tampoco es correcto el pronuncia-miento de la mayoría de que la ley federal conocida como F.F.C.C.S.O.A., la Full Faith and Credit for Child Support Orders Act, 28 U.S.C. sec. 1738B, también requiere que los tribunales de Puerto Rico denieguen la solicitud del peti-cionario de que se ajuste su obligación alimentaria a sus circunstancias actuales. Esta postura de la mayoría no es *594cónsona con el historial ni con el texto de la aludida legis-lación federal. Aquí, de nuevo, la mayoría hace caso omiso a las razonables aberturas que existen en Derecho para conjurar una patente injusticia como la del caso de autos.
En primer lugar, es muy cuestionable que la F.F.C.C.S.O.A. continúe teniendo vigencia en jurisdicciones como Puerto Rico, que han adoptado ya la U.I.F.S.A. Nó-tese que la F.F.C.C.S.O.A. fue aprobada por el Congreso en 1994, con el mismo propósito que persigue la U.I.F.S.A.: impedir que mediante el cambio de residencia se deje de pagar una obligación alimentaria; asegurar que una juris-dicción ponga en vigor una orden de pensión para un me-nor dictada en otro estado. Véase F.F.C.C.S.O.A., 1994 U.S. Code Cong. & Admin. News, págs. 3259-3265. Pero resulta que posteriormente, en 1996, el Congreso aprobó otra legis-lación sobre este mismo asunto, que requería que la U.I.F.S.A. fuese adoptada en las jurisdicciones estatales de Estados Unidos a más tardar para el 1ro de enero de 1998. 42 U.S.C. sec. 666(f). Tratándose de la legislación más re-ciente sobre un mismo asunto, es evidente que prevalece la legislación del 1996, que es la que requiere la adopción de la U.I.F.S.A. como medio más eficaz de lograr el propósito congresional. En efecto, fue precisamente en virtud del mandato de la referida legislación federal de 1996, que la Asamblea Legislativa de Puerto Rico adoptó la U.I.F.S.A. en diciembre de 1997. Véase la Exposición de Motivos de la Ley Núm. 180 de 20 de diciembre de 1997, Leyes de Puerto Rico, pág. 837.
Nótese, además, que suponer que la F.F.C.C.S.O.A. continua vigente junto con la U.I.F.S.A. daría lugar a un con-flicto de mandatos federales. Ello es así porque aun cuando ambas piezas legislativas tienen el mismo propósito, y am-bas responden a un mandato congresional, las leyes no son idénticas en su contenido. La U.I.F.S.A. regula el asunto en cuestión de manera más detallada y abarcadora que la F.F.C.C.S.O.A. Por ello, si se pretende que ambas apliquen *595a la vez, se crearía la insostenible situación de que el foro judicial tenga la obligación de conceder un remedio con-creto al amparo de una ley, y la obligación de conceder otro remedio concreto distinto según la otra ley. El conflicto alu-dido sólo puede evitarse reconociendo que prevalece la U.I.F.S.A., que es la que incorpora el mandato congresional más reciente y la que más eficazmente atiende el propósito congresional.
Por otro lado, debe destacarse también que aun en el supuesto de que la F.F.C.C.S.O.A. continúe vigente, dicha ley por sus propios términos contiene disposiciones que permiten atender situaciones como la del caso de autos. El inciso (h) de este estatuto federal expresamente dispone lo siguiente:
(h) Choice of law.—
(1) In general. — In a procceeding to establish, modify, or enforce a child support order, the forum State’s law shall apply except as provided in paragraphs (2) and (3).
(2) Law of State of issuance of order. — In interpreting a child support order including the duration of current payments and other obligations of support, a court shall apply the law of the State of the court that issued the order.
(3) Period of limitation. — In an action to enforce arrears under a child support order, a court shall apply the statute of limitation of the forum State or the State of the court that issued the order, whichever statute provides the longer period of limitation. (Énfasis suplido.) 28 U.S.C. sec. 1738B(h).
Conforme a este inciso, los tribunales de Puerto Rico deben aplicar las normas de nuestro propio ordenamiento en procedimientos instados para poner en vigor una orden judicial de alimentos, lo que permitiría aplicar en este caso la normativa antes reseñada que se origina en el Art. 146 del Código Civil de Puerto Rico, supra. Si bien es cierto que dicho inciso también dispone que al interpretar la orden de alimentos se ha de seguir la ley del foro que la emitió, ello no altera en nada lo que resultaría de aplicar la normativa puertorriqueña, debido a que el estado de Massachusetts *596tiene una normativa similar a la nuestra en lo que se re-fiere al asunto en cuestión. (1) El resultado sería el mismo bajo cualquiera de los dos regímenes legales.
Debe señalarse que el inciso (h) de la F.EC.C.S.O.A. alu-dido ha sido interpretado según lo hacemos aquí, no sólo por juristas que son especialistas en estos asuntos, sino además por otros foros judiciales. Véase P.W. Hatamyar, Critical Applications and Proposals for Improvement of the Uniform Interestate Family Support Act and the Full Faith and Credit for Child Support Orders Act, 71 St. John’s L. Rev. 1, 29 (1997), y la jurisprudencia allí citada.
V
En resumen, pues, ni nuestra propia L.I.U.A.P. ni la F.F.C.C.S.O.A. federal constituyen camisas de fuerza que requieran la injusta y absurda decisión de que el peticio-nario pague una pensión que está más allá de sus medios económicos. Dichos estatutos no se legislaron para atender situaciones como la del caso de autos, que no presenta el móvil de evasión de responsabilidad por medio de un cam-bió de residencia. La situación del caso de autos no consti-tuye de modo alguno el mal que se pretende conjurar a través de las leyes referidas. Por el contrario, este caso presenta más bien una circunstancia de excepción, deri-vada de la equidad, que ha sido reconocida jurídicamente tanto de manera general(2) como del modo concreto que lo hace el Art. 146 del Código Civil antes mencionado. Ade-*597más, como se ha demostrado ya, las leyes referidas pueden interpretarse razonablemente, conforme a conocidos prin-cipios de hermenéutica, para atender el reclamo del peticionario. La mayoría en efecto hace caso omiso de las disposiciones de las leyes aludidas, discutidas antes en esta opinión, que podrían interpretarse para hacerle justi-cia al peticionario. Para enfrentar la justificada crítica que se le hace aquí, la mayoría menciona en su opinión las disposiciones aludidas muy de pasada y ofrece una inter-pretación superficial y enrevesada de ellas. No hay un in-tento serio de examinar dichas disposiciones a cabalidad, para ver si pueden aplicarse a este caso de modo tal que pueda evitarse la patente injusticia que representa que el peticionario continúe sometido a una obligación alimenta-ria que se le hace imposible pagar.
La mayoría, pues, rehúsa entender que el caso de autos presenta una ocasión propicia para aplicar aquí la pro-funda concepción de lo que es un ordenamiento jurídico, que expresáramos en Passalacqua v. Mun. de San Juan, 116 D.P.R. 618, 632 (1985):
... Tenemos el deber de hacer que el Derecho sirva propósitos útiles sociales, no esquemas teóricos abstractos que arrojan re-sultados prácticos absurdos ....
Con su dictamen, la mayoría da un lamentable ejemplo de lo que tanto se ha criticado con respecto al estrecho positivismo que a veces ha sido una característica deplorable de la labor judicial. La mayoría se niega aquí a elevar sus miras más allá de lo pedestre; se niega a utilizar la inventiva jurídica para encontrar una solución justa a un problema de excepción. Ni siquiera explica la mayoría a qué fines o propósitos de interés público responde el duro dictamen que decreta en este caso particular. No es ésta, ciertamente, una ocasión en la cual el proceso judicial haya ostentado sus mejores galas.
En el caso de autos, el peticionario no buscaba evadir el pago de la pensión alimentaria que le fue impuesta en *598Massachusetts. Por el contrario, trataba de pagarla en con-formidad con su capacidad económica actual. Era evidente la inhabilidad del alimentante de satisfacer con sus ingre-sos presentes la obligación alimentaria que le fue impuesta originalmente. Conforme a la interpretación propuesta del Derecho aplicable, nuestros tribunales pueden considerar la moción de rebaja de pensión que fue presentada por el peticionario. Resolver lo contrario constituye declarar el fracaso de nuestro sistema de administración de la justicia, y darle validez a la mordaz crítica de algunos de que the Law is an ass.(3) Como yo no comparto esa baja concepción del Derecho, disiento.

 Bajo su propio ordenamiento jurídico, Massachusetts reconoce la doctrina de cambios materiales en las circunstancias para justificar una modificación y atenuar el cumplimiento de las obligaciones alimentarias. Véanse: Hamilton v. Pappalardo, 677 N.E.2d 1176 (1997); Buckley v. Buckley, 679 N.E.2d 596, 42 Mass.App.Ct. 716 (1997); Keller v. O’Brien, 683 N.E.2d 1026, 425 Mass. 774 (1997); Cournoyer v. Cournoyer, 663 N.E.2d 863 (1996); Heins v. Ledis, 664 N.E.2d 10 (1996); Buchanan v. Buchanan, 231 N.E.2d 570, 353 Mass. 351 (1967).


 Véanse: J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed. rev., Barcelona, Ed. Bosch, 1985, T. I, Vol. II, págs. 364-365; Rivera v. Caribbean Home Const. Corp., 100 D.P.R. 106 (1971).


 “If the Law supposes that, said Mr. Bumble ... the Law is an ass— a idiot.” C. Dickens, Oliver Twist